               Case 5:20-cv-00733-DAE Document 11 Filed 08/12/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

 MORTGAGE ELECTRONIC                                §
 REGISTRATION SYSTEMS, INC.,                        §
      Plaintiff,                                    §
                                                    §        Civil Action No. 5:20-cv-00733-DAE
 v.                                                 §
                                                    §
 ELIZABETH VALLES AND                               §
 CHRIS VALLES.                                      §
      Defendants.                                   §

                                   AGREED FINAL JUDGMENT
          Plaintiff Mortgage Electronic Registration Systems, Inc. (“MERS” or “Plaintiff”) and

Defendants Elizabeth Valles and Chris Valles (collectively, “Defendants”) have resolved all

matters in controversy between them in this case and as part of their resolution hereby file this

Agreed Final Judgment.

          Therefore, the Court hereby RENDERS judgment in favor of Plaintiff.

          The Court ORDERS and DECLARES as follows:

          1.       The releases of lien recorded on March 30, 2020 as Document Numbers

20200066534 and 20200066535 in the Bexar County, Texas real property records (collectively,

the “Releases of Lien”) were prepared, executed, and recorded in error and by mistake. The

Releases of Lien relate to the property located at 11327 Luckey Ledge, San Antonio, Texas 78252,

more specifically described as follows:

          LOT ELEVEN (11) BLOCK FOUR (4), CB 4319, OF LUCKEY RANCH, UNIT
          5, A SUBDIVISION BEXAR COUNTY, TEXAS ACCORDING TO THE MAP
          OR PLAT THEREOF, RECORDED IN VOLUME 9652, PAGE 149 OF THE
          DEED AND PLAT RECORDS OF BEXAR COUNTY, TEXAS. (the “Property”)

          2.       The Releases of Lien are hereby rescinded, declared void, and are of no force or

effect.
            Case 5:20-cv-00733-DAE Document 11 Filed 08/12/20 Page 2 of 3




       3.       The Deed of Trust related to the Property that was recorded on July 8, 2013 as

Document Number 2013139502 in the Bexar County, Texas real property records is of full force

and effect as it was prior to the recording of the erroneous Releases of Lien because an amount

remains due and owing on the loan secured by the Deed of Trust. This order does not alter the

terms of the Deed of Trust in any way, and the Deed of Trust remains a first priority lien on the

Property as it was prior to the recording of the erroneous Releases of Lien.

       4.       A Notice of Lis Pendens (the “Lis Pendens”) was recorded on June 29, 2020 as

Document Number 20200139551 in the Bexar County, Texas real property records related to this

litigation and the Property. The Lis Pendens is hereby released.

       5.       All parties shall bear their own attorney’s fees and costs.

Signed on this 12th day of August, 2020.




                                                       HONORABLE JUDGE PRESIDING




                                                                                     Page 2 of 3
         Case
         Case 5:20-cv-00733-DAE
              5:20-cv-00733-DAE Document
                                Document 9-1
                                         11 Filed
                                             Filed 08/12/20
                                                   08/12/20 Page
                                                            Page 33 of
                                                                    of 33




APPROVED AS TO FORM AND SUBSTANCE:

By: /s/ Valerie Henderson
Valerie Henderson
Texas Bar No. 24078655
Melissa Vest
Texas Bar No. 24096002
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, P.C.
1301 McKinney Street, Suite 3700
Houston, Texas 77010
(713) 650-9700 - Telephone
(713) 650-9701 - Facsimile
vhenderson@bakerdonelson.com
mvest@bakerdonelson.com

Attorneys for Plaintiff

and

By:
Barry L. Efron
Texas Bar No. 00793003
EFRON & EFRON, INC.
10010 San Pedro Avenue, Suite 660
San Antonio, Texas 78216
Telephone: (210) 366-9676
befron@efron-efron.com

Attorney for Defendants




                                                                       Page 3 of 3
